       Case 2:20-cr-00135-TLN Document 24 Filed 01/12/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   LEXI P. NEGIN, SBN 250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   lexi_negin@fd.org

 6   Attorneys for Defendant
     NATHANIEL JOHN CUMMINGS
 7
 8                                 IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:20-cr-00135-TLN
                                                 )
12                        Plaintiff,             )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13                           vs.                 )   EXCLUDE TIME
                                                 )
14      NATHANIEL JOHN CUMMINGS,                 )   Date: January 14, 2021
                                                 )   Time: 9:30 AM
15                     Defendant.                )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17           IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through Mira Chernick, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi Negin,
20   counsel for Defendant Nathaniel John Cummings, that the Status Conference currently set for
21   January 14, 2021 may be continued to April 15, 2021 at 9:30 a.m.
22           The government has produced over a hundred pages of discovery, and has made
23   additional electronic discovery available for defense counsel to review. Defense counsel is in the
24   process of obtaining an expert to review electronic media.
25           Counsel for defendant desires additional time to consult with her client, to review the
26   current charges, to conduct investigation and research related to the charges, and to otherwise
27   prepare for trial.
28

      Stipulation and Order to Continue Status        -1-      United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 24 Filed 01/12/21 Page 2 of 3


 1           Based upon the foregoing, the parties request that time be excluded between January 14,

 2   2021 and April 15, 2021 (inclusive) under the Speedy Trial Act pursuant to Title 18, United

 3   States Code, Section 3161(h)(7)(B)(iv) (Local Code T4), because it results from a continuance
 4   granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of
 5   justice served by taking such action outweigh the best interest of the public and the defendant in
 6   a speedy trial. The parties agree that the ends of justice outweigh the best interests of the public
 7   and the defendant in a speedy trial and respectfully request the Court so to find.
 8
 9                                                 Respectfully submitted,
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12   Date: January 12, 2021                        /s/ Lexi Negin
                                                   LEXI NEGIN
13                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
14                                                 NATHANIEL JOHN CUMMINGS
15
16
     Date: January 12, 2021                        MCGREGOR W. SCOTT
17                                                 United States Attorney

18                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
19
                                                   Assistant United States Attorney
20                                                 Attorney for Plaintiff

21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -2-       United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
       Case 2:20-cr-00135-TLN Document 24 Filed 01/12/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4   IT IS SO ORDERED.
 5
 6   Dated: January 12, 2021
                                                               Troy L. Nunley
 7
                                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-       United States v. Cummings, 2:20-cr-00135-TLN
      Conference and Exclude Time
